Citation Nr: 0018607	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-34 246A	)	DATE
	)
	)


THE ISSUES

1.  Whether a January 1990 decision of the Board of Veterans' 
Appeals (Board) which found that no clear and unmistakable 
error (CUE) existed in a February 1979 regional office (RO) 
rating decision in failing to assign a rating in excess of 30 
percent for schizophrenia or a November 1985 RO rating 
decision in failing to assign a rating in excess of 50 
percent for schizophrenia should be reversed on the grounds 
of CUE.

2.  Whether a December 1990 decision of the Board granting an 
increased 70 percent schedular evaluation for schizophrenia 
should be reversed on the grounds of CUE.


REPRESENTATION

Moving Party Represented by:  Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1979.

The record shows that in September 1997 the Board denied 
entitlement to an effective date earlier than August 5, 1992, 
for a 100 percent evaluation for schizophrenia.  At that time 
the Board noted that relevant prior Board decisions of 
January 1990 and December 1990 were not subject to collateral 
review for CUE under 38 C.F.R. § 3.105(a).  Smith v. Brown, 
35 F.3d 1516 (Fed. Cir. 1994).

It is noted that the Board's September 1997 decision also 
referred to a prior Board decision dated in June 1993.  
However, with regard to the veteran's current CUE claim, the 
Board does not find that this decision is relevant since it 
considered only the issue of an earlier effective date for 
the grant of a 70 percent rating for schizophrenia.  The 
veteran's current appeal involves an earlier effective date 
for a 100 percent rating, which is the subject of a separate 
decision.    

In December 1997, the veteran's motion for reconsideration of 
the September 1997 Board decision was denied.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

The record shows that in an April 28, 1999, memorandum 
decision the Court affirmed the September 1997 decision of 
the Board.  However, in July 1999 the Court in citing 
38 U.S.C. § 7252(a) withdrew its April 1999 memorandum 
decision.  The Court vacated the September 1997 Board 
decision and remanded the matter for further development and 
readjudication pursuant to the revision of Veterans' Benefits 
Decisions Based on Clear and Unmistakable Error Act (CUE 
Act), Pub. L. No. 105-111, § 1(b)(1), 111 Stat. 2271, 2271-72 
(1997) (codified at 38 U.S.C. § 7111).

The Board notes that it appears that the moving party has 
essentially challenged the January 1990 and December 1990 
Board decisions on the grounds of CUE.  38 U.S.C.A. 
§§ 5109(A) and 7111; 38 C.F.R. §§ 20.1400 (1999), 20.1403 
(1999); VAOPGCPREC 01-98 (O.G.C. Prec. 01-98).  The new 
statutory and regulatory provisions now permit a claimant to 
demand review by the Board to determine whether CUE exists in 
an appellate decision previously issued by the Board, with a 
right of review of such determinations by the Court.  

The Board notes that following the Court's decision in July 
1999 the moving party submitted a document in October 1999 
consisting of 127 pages entitled Civil Action Complaint which 
the Board construes as the veteran's consolidation of 
pleadings in support of a motion to review the prior Board 
decisions of January 1990 and December 1990 on the grounds of 
CUE under 38 U.S.C. § 7111.

The veteran appears to request a hearing on his CUE motion.  
An interlocutory order on the veteran's motion for a hearing 
is the topic of a separate decision under the same docket 
number. 

The issue of entitlement to an effective date earlier than 
August 5, 1992, for a 100 percent evaluation for 
schizophrenia will be the topic of a separate decision under 
a different docket number.


FINDINGS OF FACT

1.  In a decision dated January 3, 1990, the Board determined 
that CUE did not exist in the RO rating decision of February 
1979 which failed to assign a rating in excess of 30 percent 
for schizophrenia nor in a November 1985 RO decision which 
failed to assign a rating in excess of 50 percent for 
schizophrenia.

2.  The facts as they were known at the time of the Board 
decision of January 3, 1990, were correct and it has not been 
shown otherwise.  

3.  The statutory and regulatory provisions extant at the 
time of the January 3, 1990 Board decision, were correctly 
applied and it has not been shown otherwise.

4.  In a decision dated December 27, 1990, the Board granted 
entitlement to an increased, 70 percent, evaluation for 
schizophrenia.  The Board found that the criteria of total 
impairment of social and industrial adaptability for the next 
higher schedular evaluation of 100 percent had not been met.

5.  The facts as they were known at the time of the December 
27, 1990 Board decision, were correct and it has not been 
shown otherwise.

6.  The statutory and regulatory provisions extant at the 
time of the Board decision of December 27, 1990, were 
correctly applied and it has not been shown otherwise.


CONCLUSIONS OF LAW

1.  The decision of January 3, 1990, wherein the Board found 
that CUE did not exist in the RO rating decision of February 
1979 in failing to assign a rating in excess of 30 percent 
for schizophrenia or in the November 1985 RO rating decision 
in failing to assign a rating in excess of 50 percent for 
schizophrenia, did not contain CUE.  38 U.S.C.A. §§ 5109(A), 
7104, 7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403 (1999).

2.  The decision of December 27, 1990, wherein the Board 
granted entitlement to an increased, 70 percent, evaluation 
for schizophrenia but no greater, did not contain CUE.  
38 U.S.C.A. §§ 5109(A), 7104, 7111 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.1400, 20.1403 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Factual Background

The veteran's pertinent service medical records show that he 
was hospitalized in early August 1978 for chronic paranoid 
schizophrenia.  On hospital admission mental status 
examination, he was oriented times three, cooperative, 
appropriately dressed and all spheres of memory were intact.  
Auditory hallucinations were evidenced.  While hospitalized 
he was treated with milieu therapy and group therapy.  He 
interacted well with patients and staff.  He moved from the 
closed ward to the open ward and did well, handling several 
passes and a short convalescent leave.  He then was started 
on neuroleptic medication.  

On follow-up mental status evaluation the veteran was alert 
and oriented times three.  He functioned well.  His delusions 
were noted to have resolved somewhat although he continued to 
show evidence of severe psychiatric illness.  Diagnosis was 
schizophrenia paranoid type, manifested by auditory 
hallucinations and a grandiose delusional system.  It was 
noted that he had received maximum benefits from 
hospitalization.

The veteran was referred to the physical evaluation board for 
consideration of separation from the military service as he 
was considered unfit for further military duty under 
appropriate Army regulations.  He was considered mentally 
competent and able to manage his own financial affairs and 
could be discharged to his own care.  It was also recommended 
that he be followed as an outpatient at a VA facility.

An October 4, 1978 medical board physical evaluation report 
noted the presence of schizophrenia, paranoid type, only.

An October 11, 1978, medical board proceedings report shows 
the veteran was able to cooperate and understand the nature 
of the physical evaluation board proceedings.  He did not 
desire to continue on active duty.  The board approved his 
discharge.  Diagnosis was paranoid-type schizophrenia 
manifested by auditory hallucinations and a grandiose 
delusional system; stress was considered moderate for routine 
military duty and marked for further military duty.  
Impairment for social and industrial adaptability was 
considered as definite.

In February 1979, the RO granted service connection for 
schizophrenia and assigned a 30 percent disability evaluation 
under 38 U.S.C. 355; Part 4, Diagnostic Code 9203 effective 
from January 12, 1979, the day following separation from 
active duty.  He was notified of the rating decision but did 
not file an appeal therefrom.

A May 1981 VA psychiatric examination report shows the 
veteran was attending a university at that time.  It was 
noted as history that after discharge from the service, he 
moved to where his sister lived.  He worked for two months 
but then preferred going to school.  When asked about his 
hospitalization in the service, he attributed it to a lot of 
pressure that he had encountered.  Reportedly, he was having 
difficulty getting a promotion plus he was in the process of 
divorcing.  He then made his decision on whether to leave the 
service or stay.  

The psychiatric examiner found it interesting that since the 
veteran's discharge from the service he had never seen a 
psychiatrist nor had taken any medications.  It was noted 
that he had a 7-year-old daughter from his marriage that was 
staying with him.  On mental status evaluation he was 
described as neatly and appropriately dressed.  His 
personality was described as pleasing.  He was friendly and 
open.  He spoke well, coherently and relevantly.  He was 
considered to be of above average intelligence.  On a casual 
and superficial level, he did not show any overt signs of 
psychosis.  He was not grandiose or delusional.  He had a 
definite goal in life and that was to finish schooling and 
perhaps teach in a college or university.  His sensorium was 
clear.  He was oriented to time, place and person.  Diagnosis 
was schizophrenia, paranoid type, in partial remission.  He 
was competent.

In June 1981, the RO confirmed and continued the 30 percent 
evaluation for schizophrenia.  He was notified of the 
decision but did not file an appeal.  

In September 1985, the RO gave notice that as the veteran had 
a service-connected disability he was eligible for vocational 
rehabilitation benefits to regain vocational skills and be 
provided assistance for ultimate employment.  It was noted 
that the VA program under Chapter 31, Title 38 US Code did 
not permit VA to grant him a graduate level status or the 
advanced degree he claimed he was qualified for.  
Furthermore, it was noted that VA was in no position to 
provide him with advanced academic standing nor certify his 
military experience for academic qualifications under 
appropriate VA law and regulations.

VA outpatient psychiatric treatment records dated in the mid-
1980's reflect an examiner's opinion that the veteran was 
able to work and should be evaluated along the lines of what 
he can be.

An October 1985 VA psychiatric examination report shows the 
veteran was unemployed.  It was noted that since his 
discharge from the service he had had numerous jobs including 
weekend counselor, security guard and disc jockey.  He had 
essentially been unemployed since at least 1982.  He noted 
that he had been unable to get a job as he felt that he 
should get a job at the Ph.D., level because of his on-the-
job experience in the service.  He noted having applied for 
vocational rehabilitation but received no help from them in 
terms of getting a job at "his proper level" by which he 
meant at least a Master's or Ph.D., level job. 

It was noted that the veteran apparently spent most of his 
time studying philosophy, religion or the law in order to 
shed light on why he had not been given credit for his 
service work experience and allowed to get a high level job.  
It was noted that he was preoccupied with this and spent most 
of his free time thinking about such area.  He noted that he 
spent much time trying to stop employment discrimination for 
veterans.  He also noted that he had been studying the law to 
get a proper educational rating according to his experience 
in the service.  He indicated that he deserved at least a 
Master's level degree.

On mental status evaluation the veteran was described as a 
neatly dressed individual who was early for the examination.  
He was friendly and approached the interview in a self-
assured and extrovert fashion.  He described his problems as 
being solely based on vocation, explaining in a logical 
fashion why he should get credit for his service work 
experience and qualify for a Master's or Ph.D., level job.  
Speech was loquacious as he tended to control the 
conversation with his preoccupations involving either 
religion, discrimination or job problems.  There was no 
abnormality, however, in the rate or tone of speech.  Thought 
processes were generally goal-directed but were markedly 
fixed on his preoccupations as noted.  He admitted to some 
difficulty in concentration which was thought might be the 
reason that he had trouble in school during the spring 
semester.  

Affect and mood seemed normal but were inappropriate 
considering the situation in which he had found himself.  
Insight and judgment were described as poor.  There was no 
evidence of suicidal or homicidal ideation.  He denied being 
depressed.  He admitted to "voices" which he attributed to 
religious phenomenon.  General manner was described as 
defensive in that he was carefully guarded and suspicious of 
any questions involving psychiatric or emotional symptoms.  
He generally refused to answer them or to rationalize them in 
some way.  Diagnosis was schizophrenia, chronic versus fixed 
paranoid psychosis.  

The examiner noted that the veteran was not currently in 
psychiatric treatment and in fact refused to think of himself 
as having a psychiatric disorder.  The examiner noted that 
the veteran's preoccupations do in fact represent a fixed 
delusion which kept him from working and making a normal 
adjustment since discharge from the service.  

In a November 1985 rating decision, the RO assigned an 
increased 50 percent evaluation for the veteran's 
schizophrenia.  He was notified of the decision but did not 
file a timely appeal therefrom.  

At a February 1987 authorized VA psychiatric examination the 
veteran noted his main problem was that he felt underemployed 
and unappreciated.  He noted he was trained to deal with 
people in behavioral sciences although he had no academic 
degree.  He noted he was trained in race relations and civil 
rights, etc.  He noted that because he did not have the 
credentials he was unable to gain the employment in his 
desired areas.  Presently, he was unemployed but it was noted 
he had a case in Federal court regarding civil rights 
violations.  He noted he had tried to get Civil Service jobs 
in both the State and Federal sectors in work similar to that 
which he had in the military but kept getting turned down.  

The veteran did not perceive himself as having mental or 
emotional illness.  He had not been hospitalized since the 
previous examination nor was he in therapy.  He was not on 
any medications.  He lived in an apartment with a roommate.  
He also lived with his 13-year-old daughter.  In a typical 
day he arose about 6 A.M. and got his daughter off to school.  
He then went to various libraries to research materials for 
his various court cases which he was pursuing pro se.  He 
dated occasionally but mainly focused on his case.  He also 
applied for jobs and reviewed job descriptions at employment 
agencies.  He was generally rejected since his military 
experience did not meet their Civil Service requirements.  He 
noted that in some jobs he was called "over-qualified" while 
in others he was underqualified.  

The veteran belonged to an organization called "People 
Organized to Win Equal Rights" in which Philippine teachers 
were organizing to be better represented in the public school 
system.  He had been to four meetings.  He listened to music 
and went to the movies occasionally or played videos.  He 
went to sporting events with his daughter who was doing well.  
He also helped in racial relations in the public school 
systems peripherally.  He stated that he had a comfortable 
"average" social life.  He did not have a car but got to 
where he needed to go by bus.

On mental status evaluation the veteran was calm and 
cooperative during the examination.  He had a tendency to 
speak in long, complex and wandering sentences.  He was 
oriented in all spheres and his memory was good for remote, 
recent and immediate events.  Concentration was unimpaired.  
He was able to follow the stream of conversation readily.  
There were no overt signs of organicity.  Reasoning and 
judgment were intact.  Suicidal and homicidal ideations were 
denied.  He had no psychophysiological disturbances.  
Referential thinking with a tendency for grandiose thinking 
was evidenced.  Diagnosis was schizophrenia, residual type, 
with some paranoid referential overtones.

The examiner noted that the veteran made a great deal of 
progress in recovery since his previous evaluation.  He 
seemed comfortable with himself and had sublimated his 
emotional conflict and bitterness about his occupational 
disappointments into court proceedings which would eventually 
become resolved.  He noted that if he lost he could make 
other attempts to gain employment.

In November 1987, the RO reduced the 50 percent evaluation 
for schizophrenia to 30 percent effective February 1, 1988.  
The veteran filed an appeal.

A May 1988 VA psychiatric examination report shows the 
veteran was unemployed since 1983.  He admitted that he had 
symptoms.  It was noted that he was not in psychiatric 
treatment nor had he taken any psychiatric medication since 
his hospitalization for schizophrenia in 1978.  It was noted 
that when questioned about his unemployment, he went into a 
lengthy discourse about difficulties he had getting a job 
doing the same type of work that he had while he was in the 
service.  

It was noted that the veteran spent endless energy and hours 
preparing documents, one of which pertained to occupations he 
felt he was suited to work because of his experience in the 
service.  The other document he planned on submitting to a 
university in order to get a Ph.D., in philosophy.  When 
questioned specifically about his symptoms he admitted that 
he had auditory hallucinations, repetitive dreams, trouble 
sleeping and cognitive difficulties with concentration and 
memory.  He also noted having anxiety and fear.  He noted 
that he put most of his energy into writing his Ph.D., 
dissertation which had helped to somewhat control his 
symptoms.

On mental status examination the veteran was described as 
neatly dressed, friendly and cooperative.  He carried himself 
well and smiled frequently.  Speech was logical in form and 
normal in rate and volume.  Thought processes tended to be 
goal-directed although invariably he would begin to talk 
about his delusional system involving his philosophy Ph.D., 
and so forth.  He admitted to hallucinatory phenomenon and 
other symptoms of schizophrenia.  Insight was poor.  Judgment 
was substantially affected by his illness.  Affect and mood 
appeared to be socially normal but were inappropriate 
considering the context of what he was talking about.  He was 
not suicidal or homicidal.  He appeared able to attend to 
tasks.  Memory was intact.  The examiner noted that the 
veteran was sustaining a moderately severe psychiatric 
illness.  He was not currently under any treatment.  He was 
considered competent to handle his own funds.

In August 1988, the RO restored the 50 percent evaluation 
effective from the original effective date first established 
by the earlier RO rating decision of November 1985.  The 
veteran was notified of the restoration of benefits and that 
the RO considered his appeal withdrawn in light of the 
restoration of the 50 percent evaluation.  The veteran did 
file a notice of disagreement.  

In December 1988, the RO determined that there was no CUE in 
the prior RO rating decisions of February 1979 and November 
1985.  The veteran filed a notice of disagreement.  He 
attended a hearing before a hearing officer at the RO in May 
1989.  A copy of the hearing transcript is on file.  He 
challenged the weighing of the evidence at the time of the 
1979 and 1985 RO rating decisions in establishing the 
disability evaluations for schizophrenia.

In January 1990, the Board found that there was no CUE in the 
February 1979 RO rating decision in assigning no greater than 
a 30 percent evaluation for schizophrenia nor in the November 
1985 RO rating decision in assigning no greater than a 
50 percent rating for schizophrenia.  38 U.S.C. 355, 4005; 
38 C.F.R. § 3.105(a) (Diagnostic Code 9203).

On February 28, 1990, the RO received a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.

Also received on February 28, 1990 in support of the 
veteran's claim was a favorable Social Security 
Administration (SSA) determination in June 1989 as well as 
duplicate service and VA medical records.  The SSA decision 
noted that the medical evidence considered at that time 
established entitlement to disability benefits based on 
severe mental impairment, specifically schizophrenia.

A March 1990 VA psychiatric evaluation report shows the 
veteran claimed he was trained in psychoanalysis, psychiatry 
and psychology in the military but VA did not recognize his 
skills.  He noted he had not worked since his medical 
discharge in 1979.  It was noted that he spent a lot of his 
time reading, studying law, medical cases, history and 
mythology.  He tried to understand the legal aspects of his 
case against the VA.  He noted that he did legal research and 
filed an action against the VA for denying him due process of 
law and for failure to act.  He did volunteer work at The 
American Legion for 2 to 3 hours a day, 3 days a week, where 
he counseled veterans and tried to help them with their 
problems.  He wanted to be a service representative for The 
American Legion.  

On mental status evaluation the veteran was described as 
neatly dressed and groomed.  His behavior was appropriate.  
Quality and quantity of speech were within normal limits 
except that he was talkative.  Affect was wide-ranged and 
appropriate.  Mood was litigious with paranoid features.  He 
was oriented times three.  Content and form of his thought 
processes were below normal limits as he was noted to have 
had grandiose and paranoid delusions.  Memory was fair. 
Attention and concentration were adequate.  Fundamentals of 
information were adequate.  He had no insight into his 
condition and his judgment was poor.  Diagnosis was 
schizophrenia.  Global Assessment of Functioning (GAF) Scale 
was reported at 70 noting some mild symptoms.  The veteran 
was considered competent.  The examiner indicated that while 
the veteran continued to have a fixed delusion regarding his 
capabilities the examiner believed that the veteran's social 
impairment was substantial and his industrial impairment was 
severe.

In April 1990 the RO confirmed and continued the 50 percent 
evaluation in effect for schizophrenia.  The veteran was 
notified of the rating decision.  He filed a notice of 
disagreement.

At a hearing before a hearing officer at the RO in July 1990, 
the veteran reported that he had been found totally disabled 
by the Social Security Administration and under State law.  
He reported he had received vocational rehabilitation when he 
attended the University of Tennessee for two years for social 
sciences.  He expressed the opinion that he received academic 
training in college for which he was already qualified.  He 
noted that he had attempted to find employment as a 
psychologist but that he had been turned down because he did 
not have the proper academic degree from college.  He 
reported that he had the same training as a psychologist and 
should be employed as a psychologist.  He noted that he also 
applied for jobs as a teacher and as a social worker.  He 
reported that he was not taking medication, not attending 
outpatient treatment services and that he had discontinued 
his employment with The American Legion.  

Subsequently a hearing officer determined that no change was 
warranted in the 50 percent evaluation for the veteran's 
service-connected disability.

In December 1990, the Board concluded that the psychiatric 
findings more nearly approximated the schedular criteria of 
70 percent for schizophrenia.  38 U.S.C. 355; 38 C.F.R. § 4.7 
and Diagnostic Code 9204.  However the Board found that the 
evidence failed to demonstrate total impairment of social and 
industrial adaptability under the schedular criteria 
warranting a 100 percent evaluation.  It was noted that, 
while the March 1990 VA examination showed his psychiatric 
disability was manifested by a fixed delusion regarding his 
capabilities, grandiose and paranoid delusions as well as 
litigious and paranoid features, he also was oriented in all 
spheres and behavior and affect were appropriate.  He was 
also noted to be able to do a few hours of volunteer work 
each week. 

In January 1991 the RO effectuated the grant of the 70 
percent evaluation for schizophrenia from February 28, 1990, 
the date of receipt of the VA Form 21-8940.



Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 
C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal 
and, with certain exceptions is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20 which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a)(1999) or new 
section 5109A of title 38 United States Code, that have not 
been subsumed by Board decisions.  

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§  20.1403 pertain to what constitutes CUE; what does not.

(a) General.  CUE is a very specific and rare kind of error. 
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by the Department 
of Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record. 

(c) Errors that constitute CUE.  To warrant revision of a 
Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not CUE.  (1) Changed 
diagnosis.  A new medical diagnosis that ''corrects'' an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  

(e) Change in interpretation.  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

The Board is permitted to seek guidance as to the existence 
of CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Fugo, the Court held "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error." 

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  Consequently, any 
arguments of CUE in the January and December 1990 Board 
decisions based upon medical findings dated thereafter are 
irrelevant and not for consideration with respect to the 
current claim.  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.

The Board notes that in October 1999 the moving party filed a 
127-page document which the Board construes as the moving 
party's consolidation of pleadings in support of a motion to 
review the prior Board decisions of January 1990 and December 
1990 on the grounds of CUE under 38 U.S.C. § 7111.

Significantly, the Board recognizes that the bulk of the 127-
page document primarily refers to other State and Federal 
agency regulations or statutes along with irrelevant 
citations of State, Federal and Supreme Court decisions 
having no bearing on VA issues.  For example, the moving 
party refers to Department of Defense programs, Civil Rights 
Acts, Fair Labor Standards Acts, Civil Service Commission 
regulations, Executive Orders establishing the President's 
Council on Equal Opportunity, the United States Department of 
Labor Manual for Administrative Law Judges plus a myriad of 
other similarly unrelated laws and regulations including 
those pertaining to age and employment discrimination.  
Clearly, the moving party's reference to regulations and laws 
as well as court cases having no bearing on VA issues has no 
probative value and fails to raise a valid claim of CUE. 

The Board has undertaken a comprehensive review of the 
pleadings submitted in support of a motion to review prior 
Board decisions of January 1990 and December 1990 on the 
grounds of CUE in order to carefully identify pertinent 
argument pertaining to a VA issue. 

The moving party appears to have set forth various claims of 
CUE.  He claims that VA committed error in failing to grant 
service connection for schizophrenia effective from the time 
it was first noted in August 1978.  Moreover, it appears that 
the moving party claims that VA committed CUE in failing to 
grant a temporary total evaluation for schizophrenia under 
evaluation under 38 C.F.R. 4.29 based on hospitalization in 
August 1978.  Moreover, the moving party maintains that VA 
committed CUE in failing to assign a 100 percent schedular 
evaluation for schizophrenia since his separation from active 
duty especially in light of the supporting evidence of 
record.  

Also, the moving party maintains that VA committed CUE in 
failing to consider the provisions of 38 C.F.R. § 4.131 in 
the initial rating of schizophrenia.  The moving party also 
argues that VA has continually failed to recognize that he 
has been discriminated against by that agency as a minority 
disabled individual and that he was involuntarily and 
unfairly separated medically from the service.  

The record shows that in January 1990 the Board considered 
the issues of whether CUE existed in the RO rating decision 
of February 1979 in failing to assign a rating in excess of 
30 percent for schizophrenia and whether there was clear and 
unmistakable error in the rating decision of November 1985 in 
failing to assign a rating in excess of 50 percent for 
schizophrenia.  

It was noted that the law granted a period of one year from 
the date of notice of the result of the initial determination 
for initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C. 4005; 38 C.F.R. 
§ 3.105(a).

The established facts at the time of the January 1990 Board 
decision showed that service connection had been granted for 
schizophrenia effective from January 12, 1979, the day 
following separation from active service.  38 C.F.R. § 3.400 
provides in pertinent part that disability compensation based 
on direct service connection is from the day following 
separation from active service or date entitlement arose if 
the claim is received within one year.  In this case, 
service-connection was granted from the day following 
separation from service. 

The Board notes that since direct service connection for 
disease or injury incurred in or aggravated in service for 
purposes of VA service-connection benefits do not attach any 
earlier than the day following separation from service, it 
follows that the application of the provisions of 38 C.F.R. 
§ 4.29 providing a temporary total rating (100 percent) for 
service-connected disability requiring hospital treatment for 
a period in excess of 21 days has no application to the 
period of hospitalization in service.  

Clearly, the regulations prohibit the grant of service 
connection for disease or injury incurred in or aggravated by 
service any earlier than the day following service separation 
or the application of the provisions of 38 C.F.R. § 4.29 
based on a period of hospitalization during active duty.  The 
only hospitalization for schizophrenia shown in the record 
was in service.  Accordingly, the provisions of 38 C.F.R. 
§ 4.29 were correctly excluded from consideration by VA in 
this case for lack of applicability.  Moreover, since service 
connection for schizophrenia was granted from the day 
following separation from active duty any claim of 
entitlement to an earlier effective date for the grant of 
service connection is without merit.

The moving party argues that his service-connected 
schizophrenia warranted at least consideration under the 
provisions of 38 C.F.R. § 4.131 at the time of the original 
rating action and that failure to consider such provisions by 
VA was equivalent to CUE.  The Board notes that the 
provisions of 38 C.F.R. § 4.131 pertain to certain mental 
disorders having their onset as an incident of battle or 
enemy action or following bombing, shipwreck, imprisonment, 
exhaustion, or prolonged operational fatigue that may at the 
outset be designated as gross stress reaction, "combat 
fatigue," "exhaustion," or any one of a number of special 
terms.  These conditions may clear up entirely, permitting 
return to full or limited duty, or they may persist as one of 
the recognized mental disorders, particularly psychoneurotic 
reaction.  If the mental disorder is sufficiently severe to 
warrant discharge from service, a minimum rating of 50 
percent will be assigned with examination to be scheduled 
within six months from discharge.  

The Board notes that the moving party's paranoid-type 
schizophrenia is recognized as a psychotic disorder under 
38 C.F.R. § 4.132.  In contrast, the provisions of 38 C.F.R. 
§ 4.131 primarily pertain to unrelated psychoneurotic 
reactions of apparent traumatic wartime stress etiology.  
Clearly, the moving party's psychosis failed to meet the 
criteria for application of 38 C.F.R. § 4.131.  Accordingly, 
VA correctly excluded from consideration the provisions of 
38 C.F.R. § 4.131 for lack of applicability.

The moving party consistently argues that CUE was committed 
by VA in not assigning a 100 percent schedular evaluation for 
schizophrenia from the original grant of service-connection 
in 1979.  

In addressing this claim in January 1990, the Board 
considered the issues of whether CUE existed in the RO rating 
decision of February 1979 by not assigning an evaluation 
greater than 30 percent and whether CUE existed in an RO 
rating decision of November 1985 by not assigning a rating 
greater than 50 percent.  

The January 1990 Board decision focused upon the evidence of 
record as well as laws in effect at the time of the 1979 and 
1985 rating decisions.  Prior to the revised rating criteria 
for mental disorders effective February 3, 1988, a 
100 percent evaluation required active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce complete social and industrial 
inadaptability.  38 C.F.R. Part 4, Diagnostic Code 9203.  

A 70 percent evaluation was warranted for paranoid 
schizophrenia with symptomatology which was less than 
required for a 100 percent evaluation, but which nevertheless 
produced severe impairment of social and industrial 
adaptability.  Id.  A 50 percent evaluation required 
considerable impairment of social and industrial 
adaptability.  Id.  A 30 percent evaluation was warranted for 
paranoid schizophrenia with definite impairment of social and 
industrial adaptability.

Moreover, the provisions of 38 C.F.R. § 4.130 provided that 
the examiners' classifications of a disease as "mild, 
moderate, or severe is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the RO will be.  In evaluating disability from 
psychotic reactions it is necessary to consider, in addition 
to present symptomatology or its absence, the frequency, 
severity and duration of previous psychotic periods and the 
veteran's capacity for adjustment during the periods of 
remission.  Id.

Additionally, the Board notes that the Court's determinations 
in such cases as Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
were not in existence in January 1990 nor at the time of the 
December 1990 Board decision.  In Colvin, the Court held that 
the Board's medical conclusions must be supported by medical 
authority or evidence of record and not simply the Board's 
own unsubstantiated opinions.

Also not in existence at the time of the Board decisions of 
January 1990 and December 1990 was the VA General Counsel 
Opinion in response to Hood v. Brown, 4 Vet. App. 301 (1993).  
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  

Also, following the Board decisions at issue, the Court held 
that if any 1 of 3 independent criteria contained in 
Diagnostic Code 9411 in effect prior to November 7, 1996, is 
met, i.e., a demonstrable inability to obtain or retain 
employment, a 100 percent schedular evaluation is required 
under that code.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).  The Board notes that the criteria considered by the 
Court in Johnson are similar to the criteria of Diagnostic 
Codes for evaluating psychoses.  However, neither VAOPGCPREC 
9-93 nor the Court's holding in Johnson may be considered as 
they occurred at a later date.  

The evidence of record at the time of the February 1979 RO 
rating decision primarily consisted of the veteran's service 
medical records.  They showed he was hospitalized in early 
August 1978 for paranoid schizophrenia with evidence of 
auditory hallucinations.  While hospitalized he responded to 
milieu and group therapy.  He interacted well with other 
patients and staff.  He was moved from a closed ward to an 
open ward and did well handling several passes and short 
convalescent leave.  He was oriented times three and alert.  
It was noted that he began functioning well and that his 
delusions resolved somewhat although there was evidence of 
severe psychiatric illness.  Subsequent medical board 
proceedings essentially found that while his psychosis would 
markedly impair his ability to perform his duties under the 
strenuous demands of further military service his overall 
impairment of social and industrial adaptability was 
definite.  Moreover, the record lacked any postservice 
evidence of psychiatric treatment or evidence showing other 
than he continued to function well.  There was no evidence of 
an active psychosis.  

The Board found in January 1990 that the assignment of a 30 
percent evaluation for schizophrenia by the RO in February 
1979 represented a judgment that was based on the evidence of 
record and consistent with the facts found at that time.  
Clearly, the correct facts of record as they were known at 
the time of the Board's January 1990 decision failed to 
demonstrate that it was undebatable that the record showed 
entitlement of more than definite impairment of social and 
industrial adaptability warranting more than a 30 percent 
evaluation.  In other words, it was not undebatable that the 
record showed entitlement of higher levels of psychiatric 
disability as contemplated by the schedular criteria cited 
above including active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce complete social and industrial inadaptability 
required for a 100 percent evaluation were not objectively 
shown. 

The record at the time of the November 1985 rating decision 
in which the RO granted an increased 50 percent evaluation 
for schizophrenia showed the veteran was generally unemployed 
due to the fact that he felt his service background entitled 
him to enter jobs at the Masters or Ph.D., levels although he 
did not have either degree through formal education.  He was 
informed that the VA program under Chapter 31 did not permit 
VA to grant him a graduate level status or the advanced 
degree he claimed he was qualified for.  Consequently, he was 
unable to obtain the high-level entry jobs that he thought he 
deserved.  

Moreover, VA outpatient psychiatric treatment records in the 
mid 1980's reflected an examiner's opinion that the veteran 
was able to work and should be evaluated along the lines of 
what he can be.  The evidence also showed that since 
discharge from the service he had not had any psychiatric 
treatment nor was on medication.  He was considered to be of 
at least average intelligence and was generally considered 
well oriented and noted to be goal oriented.  He had the 
added responsibility of raising a young daughter from a 
previous marriage.  On psychiatric examination in October 
1985 his mood and affect were overall inappropriate and 
insight and judgment were poor; he was not depressed.  The 
examiner felt that the veteran's preoccupations represented a 
fixed delusion which kept him from working and making a 
normal adjustment since discharge from service.

Against this backdrop the assignment of a 50 percent 
evaluation for schizophrenia by the RO in November 1985 
represented a judgment that was based on the evidence of 
record and consistent with the facts found at that time.  
Once again the correct facts of record as they were known at 
the time of the Board's January 1990 decision failed to 
demonstrate that it was undebatable that the record showed 
entitlement of more than considerable impairment of social 
and industrial adaptability thereby warranting more than a 
50 percent evaluation.  Clearly, the record did not show that 
it was undebatable that there were active psychotic 
manifestations with symptoms productive of complete social 
and industrial inadaptability required for a 100 percent 
evaluation or even lesser symptoms productive of severe 
impairment of social and industrial adaptability required for 
a 70 percent evaluation.  

In light of the above findings the Board notes that the 
moving party's claim of CUE in the January 1990 Board 
decision represents nothing more than a request for 
readjudication of the claims before the Board in January 1990 
due to disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," which 
does not give rise to the level of CUE as that term has come 
to be defined.  38 C.F.R. § 20.1403.  

The moving party appears to claim CUE with respect to the 
decision of Board in December 1990.  The moving party 
maintains that the evidence warranted the assignment of a 100 
percent schedular evaluation.  

The decision entered by the Board in December 1990 stemmed 
from a reopened claim for an increased evaluation filed by 
the moving party on February 28, 1990.  (Also filed on 
February 28, 1990 was a concurrent claim of entitlement to 
TDIU as evidenced by a VA Form 21-8940.)  The Board utilized 
the revised rating criteria for mental disorders effective 
February 3, 1988.  The revised general rating criteria for 
psychotic disorders provided a 100 percent evaluation for 
schizophrenia under 38 C.F.R. Part 4, Diagnostic Code 9201-
9210, if there are active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial adaptability.  A 70 
percent evaluation will be assigned where there is lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  A 50 percent evaluation will be 
assigned where there is considerable impairment of social and 
industrial adaptability.

The Board also considered the provisions of 38 C.F.R. § 4.7 
providing that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for the rating period.  Otherwise, the 
lower rating will be assigned.

Although not specifically referenced, the record for review 
by the Board contained a copy of a favorable June 1989 SSA 
decision awarding disability benefits based upon impairment 
associated with schizophrenia.  The Board substantially 
relied upon findings noted a comprehensive March 1990 VA 
psychiatric examination report.  Although it was noted that 
the moving party's mood was described as litigious with 
paranoid features and the content and form of his thought 
processes were below normal, his behavior was appropriate.  
Quality and quantity of speech were essentially within normal 
limits.  He was oriented times three and memory was fair.  
Affect was wide-ranged and appropriate.  While he had no 
insight into his condition and his judgment was considered 
poor, it was also noted that his basic fundamentals of 
information were adequate, as were his attention and 
concentration abilities.  The examiner essentially felt that 
the continued and ongoing nature of the moving party's fixed 
delusion regarding his capabilities demonstrated substantial 
social and severe industrial impairment. 

The Board in December 1990 found that the manifestations of 
the veteran's psychosis more nearly approximated the criteria 
for severe social and industrial impairment warranting the 
assignment of a 70 percent evaluation but without evidence of 
psychotic manifestations such as to produce total social and 
industrial inadaptability warranting a 100 percent evaluation 
under the rating schedule.  The Board's decision finding that 
the criteria for a 100 percent evaluation for schizophrenia 
had not been met was clearly supported by the GAF score of 70 
as noted on psychiatric examination in March 1990 reflecting 
mild symptoms.

Specifically, the Board notes that in December 1990 the 
psychiatric nomenclature employed by VA was based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
edition (DSM-III), American Psychiatric Association.  
38 C.F.R. §4.125.  This nomenclature was adopted by the 
Veterans Health Services and Research Administration of the 
Department of Veterans Affairs.  Id.  It limits itself to the 
classification of disturbances of mental functioning.  Id.  

For reference purposes, See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) [GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.].  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

While Carpenter refers to the GAF scale in DSM-IV (4th ed. 
1994) the GAF scale remained unchanged from DSM-III.  The GAF 
score of 70 supports the conclusion that the veteran was not 
incapable of employment at that time.  The examiner did not 
assign a GAF score reflecting more severe impairment in 
functioning such as unable to keep a job.  

The Board notes that the veteran's general allegation that 
his psychiatric symptoms at the time of the Board's December 
1990 decision warranted the assignment of a 100 percent 
schedular evaluation represents nothing more than a 
disagreement as to how the facts were weighed and does not 
rise to the level of CUE.  Clearly, the correct facts of 
record as they were known at the time of the Board's December 
1990 decision failed to demonstrate that it was undebatable 
that the record showed psychotic manifestations warranting 
the assignment of a 100 percent schedular evaluation.  

The Board recognizes that as part of his reopened claim for 
an increased schedular evaluation for schizophrenia filed on 
February 28, 1990, the moving party also claimed for the 
first time entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) as evidenced by the VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He also submitted a copy of a favorable SSA 
decision disability benefits.  Clearly, the application for 
TDIU in February 1990 represented a pending claim as it was 
not adjudicated by the RO in April 1990 or addressed by the 
Board in December 1990.  See 38 C.F.R. § 3.160(c)

The relevance of the TDIU claim is enhanced by the Board's 
grant of an increased 70 percent schedular evaluation for the 
moving party's sole service-connected psychosis in December 
1990.  The provisions of 38 C.F.R. § 4.16(c) in effect 
between March 1, 1989 and November 7, 1996 were for 
consideration.  The provisions of 38 C.F.R. § 4.16(c) 
provided that in cases in which the only compensable service-
connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, in such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  

However, the Board's failure to address the TDIU claim with 
consideration of 38 C.F.R. § 4.16(c) did not rise to the 
level of CUE under the laws and regulations cited above.  
Rather, the concurrent claim of entitlement to TDIU stemming 
from the application filed on February 28, 1990 with 
consideration of 38 C.F.R. § 4.16(c) remained pending 
following the December 1990 Board decision.  See Norris v. 
West, 12 Vet. App. 413, 422 (1999) (When VA has failed to 
comply during the adjudication process with certain 
procedural requirements mandated by law or regulation, the 
claim remains pending in that VA adjudication process).  (The 
pending claim of entitlement to TDIU with consideration of 
§ 4.16(c) will be discussed as part of the veteran's claim of 
entitlement to an effective date earlier than August 5, 1992 
for a 100 percent evaluation for schizophrenia that will be 
addressed in a separate decision under a different docket 
number.)

The Board also notes that in Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991), the Court held that an award of Social 
Security disability benefits based on an inability to 
maintain employment is pertinent and cannot be ignored.  Such 
conclusion cannot be simply rejected in a VA claim for 
pension benefits.  The medical evidence used in reaching that 
determination should be obtained.  

In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the 
holding was applied to claims for TDIU.  Social Security 
Administration decisions regarding veteran's unemployability 
is not controlling for determinations by VA, but it is 
certainly pertinent to veteran's claim that he was 
unemployable due to his schizophrenia.  In Murincsak and 
Martin v. Brown, 4 Vet. App. 136, 140 (1993), the Court held 
that VA duty to assist extended not only to obtaining a copy 
of the Social Security Administration decision awarding or 
denying benefits but also obtaining the supporting medical 
records reaching such determination.  Clearly, the subsequent 
Court holdings in Collier, Murincsak and Martin were not 
applicable to the December 1990 Board decision.   

The Board notes that the moving party also cites to the 
provisions of 38 C.F.R. § 3.350 pertaining to special monthly 
compensation ratings.  The Board points out that a claim 
under the provisions of § 3.350 was not considered by the 
Board in January 1990 or December 1990, nor were such 
applicable since that issue was not on appeal.  

Also, the Board notes that the while the moving party alleges 
racial discrimination and unfair treatment by VA that violate 
his constitutional rights the Board notes that the he fails 
to cite any pertinent laws, regulations or controlling case 
law that was not followed by the Board in January 1990 or 
December 1990.  The Board points out that nonspecific 
allegations of failure to follow regulations or failure to 
give due process or any other general nonspecific allegations 
of error are insufficient to satisfy the requirement of CUE 
under Rule 1404(b).

Moreover, the Board notes that VA does not have jurisdiction 
over the moving party's allegation of involuntary military 
medical retirement and such allegation has no probative value 
or merit with respect to the issues on appeal.  If the 
veteran disagrees with his assigned discharge classification, 
his arguments in this matter must be raised with Army Board 
for the Correction of Military Records, not VA.  Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decisions of January 1990 and December 
1990 were correctly applied and it has not been otherwise 
shown.  Moreover, the facts as they were know at the time of 
the Board decisions of January 1990 and December 1990 were 
correct and it has not been shown otherwise.  All pertinent 
documentary evidence was considered by the Board in January 
1990 and December 1990 and no relevant document was 
overlooked.

Clearly, the correct facts as stated in this case as they 
were known to the Board in January 1990 and December 1990 
lack evidence of an error such that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

The Board notes that the provisions of reasonable doubt under 
38 C.F.R. §§ 3.102 and 4.3 as well as the provisions of 
38 C.F.R. § 4.7 regarding the higher of two evaluations are 
not for consideration in CUE claims.

After a review of the evidence of record, the undersigned 
concludes that the moving party has not set forth allegations 
that would support a conclusion that there was CUE within the 
January 1990 and December 1990 decisions by the Board.  There 
are no specific contentions of error of fact or law in the 
decisions in question.  In fact, the contentions amount to a 
disagreement with the outcome of the decisions.  The moving 
party has not set forth any basis for a finding of error or 
any indication why the result of the decisions would have 
been manifestly different but for an alleged error.  
Accordingly, in the absence of any additional allegations, 
the motion is denied.


	(CONTINUED ON NEXT PAGE)





ORDER

There was no CUE in the decision of January 3, 1990, wherein 
the Board found that there was no CUE in the February 1979 
rating decision of the RO in failing to assign a rating in 
excess of 30 percent evaluation for schizophrenia and that no 
CUE existed in the November 1985 RO rating decision in 
failing to assign a rating in excess of 50 percent evaluation 
for schizophrenia and, accordingly, the motion that such 
decision should be revised or reversed is denied.

There was no CUE in the decision of December 27, 1990, 
granting entitlement to an increased 70 percent rating for 
service-connected schizophrenia, but no greater and, 
accordingly, the motion that such decision should be revised 
or reversed is denied.



		
	M. Sabulsky
Member, Board of Veterans' Appeals

 


